Citation Nr: 0708409	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05 22-382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left elbow 
disorder; and, if so, entitlement to service connection.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a left arm 
disorder.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50-percent 
disabling.




REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1941 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In February 2006, to support his claims, the 
veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  In March 2007, for good cause 
shown - the veteran's age, the Board advanced this case on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claim for an increased rating for 
his PTSD, this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part concerning this claim.  
The Board, however, will adjudicate his remaining claims 
concerning his left shoulder, elbow and arm.


FINDINGS OF FACT

1.  In November 1999, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
a left elbow condition.  

2.  The additional evidence received since that November 1999 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating this claim.  

3.  Prior to enlisting in the military, the veteran fractured 
his left elbow causing residual limitation of motion; there 
is no medical evidence suggesting this 
pre-existing left elbow condition increased in severity 
during his military service.

4.  The preponderance of the evidence indicates the veteran's 
left elbow, shoulder, and arm conditions did not originate in 
service and are not otherwise causally related to his 
military service.


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision denying the veteran's 
petition to reopen the claim for service connection for a 
left elbow condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

3.  The veteran's left elbow, shoulder and arm conditions 
were not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 1154, 5103A, 5107; 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.306.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent a VCAA notice letter in June 2004.  That 
letter provided him with notice of the evidence necessary to 
support his claims that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  That letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of that letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., material 
evidence).  See Kent, 20 Vet. App. at 10.  On June 14, 2006, 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., paras. 2, 3 (June 14, 2006).  

The June 2004 VCAA letter notified the veteran that he would 
have to submit new and material evidence to reopen his claim 
for a left elbow condition.  Furthermore, the letter 
explained the reason for the prior denial and the necessary 
evidence to overcome the prior deficiency.  So this letter 
complied with the notification requirements of Kent.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
considers a question not addressed by the RO, the Board must 
consider whether the veteran will be prejudiced thereby).  
Since the Board will conclude below that the preponderance of 
the evidence is against his claims for service connection, 
any questions as to the appropriate downstream disability 
ratings or effective dates to be assigned are rendered moot.



The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in June 2004, so prior to the RO's 
initial decision at issue in August 2004.  Therefore, this 
was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from New Hampshire Orthopaedics Surgeons, P.A.  
And, as mentioned, the veteran and his wife provided oral 
testimony in support of his claims at a February 2006 
videoconference hearing.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Reopening the Claim for Service Connection 
for a Left Elbow Condition

The RO initially denied service connection for the veteran's 
left elbow condition in a June 1946 rating decision.  In July 
1996, he filed a petition to reopen this claim, which was 
denied by the RO in November 1996.  In June 1999, he filed 
another petition to reopen this claim, which was denied by 
the RO in November 1999.  He filed a timely appeal, but then 
withdrew it before it was certified to the Board (see his 
June 2000 statement in support of claim (VA Form 21-4138)).  


So the November 1999 decision became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  This, in turn, means 
there must be new and material evidence since that decision 
to reopen the claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran filed his most recent petition to reopen in April 
2004.  So the amended version of 38 C.F.R. §3.156(a), 
providing a new definition of new and material evidence, 
applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veterans SMRs indicate he fractured his left elbow four 
years prior to entering military service and had some 
residual limitation of motion as a consequence 
(see the report of his September 1941 enlistment physical).  
There is no mention of any injury to his left elbow during 
service.  At the November 1945 physical examination given 
prior to his discharge, it was again noted that he had 
fractured his left elbow before service, but no other left 
elbow injury or disability was noted.

After the veteran was discharged from service in November 
1945, there is no mention of any problems with his left elbow 
until the report of a February 1975 VA examination.  During 
that examination, he reported that he had limited use of his 
left elbow and could not lift much.  He said his left elbow 
would occasionally swell up and cause pain.  On physical 
examination, no pathology was found.  A March 1978 VAOPT 
record indicates he was treated for anxiety and nervousness, 
but had no physical disabilities.  

In July 1997, the veteran submitted a petition to reopen the 
claim, stating that his left elbow condition had been 
aggravated by an incident that had occurred during service.  
In support of this contention, he submitted a January 1987 
statement from a fellow serviceman (R.K.) who said he 
remembered seeing the veteran's gunner's turret become loose 
during one of their missions.  He said they continued with 
the mission until two aircrafts collided and two men were 
killed.  When they returned to base he says he remembers 
seeing the veteran holding his arm.

When the veteran submitted his June 1999 petition to reopen 
the claim, he also submitted a May 1999 private medical 
record from New Hampshire Orthopedic Surgeons, P.A.  This 
record indicates that his left elbow had some prominent body 
architecture around the radial head with tenderness and 
crepitation with range of motion.  An X-ray revealed evidence 
of old injuries.  He had a loose body in the olecranon fossa 
and there were degenerative changes in the humeroulnar joint 
and also the radiohumeral joint.  

The VAOPT records from September 2004 through May 2005 
indicate the veteran continued to complain of left elbow 
pain, which he treated with Tylenol and occasionally Naproxen 
or Relafen.  

An August 2004 letter submitted by a registered nurse 
practitioner (G.M.) from VA states the veteran's left elbow 
and shoulder have been treated since he was discharged from 
the military.  Treatment involved physical therapy and anti-
inflammatories.  She said he has had intermittent 
dislocation, inflammation, and chronic pain.  She believed 
these problems were due to the incident that occurred during 
service.  She made no mention of the pre-existing injury, 
prior to service.
With regard to the August 2004 letter from G.M., it is both 
new and material and, therefore, sufficient to reopen the 
veteran's claim.  It is new evidence in that it was not 
considered by the RO at the time of the November 1999 
decision.  It is also material, however, because it relates 
to an unestablished fact necessary to substantiate the claim 
- purportedly providing a nexus between his current 
left elbow disability and his military service.  Furthermore, 
it is not cumulative or duplicative of any previously 
considered evidence.  Keep in mind that, for the limited 
purpose of determining whether evidence is new and material, 
the credibility of the evidence is presumed.  VA adjudicators 
do not address the credibility and resultant probative value 
of this evidence until readjudicating the claim on the full 
merits.  See Justus, 3 Vet. App. at  513.  So this evidence 
is sufficient to reopen the claim.


Entitlement to Service Connection for Left Elbow, 
Shoulder, and Arm Conditions

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection may be granted for a pre-existing 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).



Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The veteran contends that he injured his left elbow, 
shoulder, and arm when his gunner's turret became loose 
during one of his flight missions (see Hr'g. Tr., pg. 11).  
But that said, he readily acknowledges that he already had 
fractured his left elbow prior to joining the military, 
however, he believes the incident that occurred during 
service aggravated that prior injury (pg. 11).  Since he is a 
combat veteran, the Board does not dispute that his turret 
became loose during one of his missions.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a veteran from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  In other words, §1154(b) and the 
implementing regulation, § 3.304(d), do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute and implementing regulation 
merely relax the evidentiary requirements for determining 
what happened during service and are used only to provide a 
factual basis for a determination that a particular disease 
or injury was incurred or aggravated in service, not to link 
the service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

So in this case, even if it is assumed the veteran's turret 
became loose during service hurting his left arm, shoulder, 
and elbow, there is no evidence that a chronic disability 
resulted from that incident.  When he returned to base, he 
did not seek medical evaluation or treatment.  And as 
mentioned, at the November 1945 physical examination given 
just prior to his discharge, he made no mention of any 
problems with his left arm, elbow, or shoulder.  It was noted 
that he had a history of a fracture of the left elbow that 
pre-existed service, but there was no evidence of any 
aggravation of that prior injury.  And that prior injury also 
earlier had been noted during his military induction 
examination, so when this is considered along with his self-
confessed pre-service injury, there is clear and unmistakable 
evidence of the left elbow injury prior to service, as well 
as clear and unmistakable evidence the pre-existing condition 
was not aggravated during service.  See VAOPGCPREC 
3-2003 (July 16, 2003) (actually, as mentioned, only 
requiring the Board address this two-pronged standard had the 
pre-existing left elbow condition not been documented when 
the veteran entered service - which, as indicated, it was).

In any event, during his February 2006 hearing, the veteran 
explained that he did not seek medical care immediately after 
the incident in service because some of his fellow servicemen 
had been killed during the mission and he did not feel that 
his left arm, elbow and shoulder were injured badly enough to 
complain about it in that circumstance (pg. 12).  And as for 
his November 1945 discharge physical, he said he told the 
doctors about his left arm, but that they told him not to 
worry and that VA would take care of it (pg. 13).  He said 
the doctors gave him a choice of staying in the military for 
a couple of months so it could be repaired or being 
discharged immediately (pg. 13).  He said that he just wanted 
to get out of the service so he opted not to get treatment 
(pg. 13).  He said he sought treatment at the VA for his left 
arm in 1947, so not very long - relatively speaking, after 
service (pg. 17).  

The veteran's explanation as to why he did not seek medical 
treatment during his military service or at the time he was 
discharged is plausible, especially since he had been engaged 
in combat during World War II and, just as any reasonable 
minded person probably would be, was very anxious to go home.  
But if a chronic left elbow, arm, or shoulder condition 
developed after that turret incident in question, it would be 
expected that he would have at least complained about it 
or sought treatment for it shortly after he was discharged 
when time was no longer of the essence.  Furthermore, it 
would be expected that he would have had continued treatment 
for this disability from the time he was discharged in 
November 1945 until the present - to indicate the residuals 
from that injury were indeed chronic (as opposed to merely 
acute and transitory).  The evidence, however, indicates he 
did not have any relevant complaints (symptoms, etc.) 
or seek treatment for his left arm immediately following 
service, or for that matter for many ensuing years.  This is 
important to point out because, in the 1940s, he was treated 
at VA for a variety of other problems relating to malaria, 
nervousness, anxiety, and a stomach condition.  But even so, 
there is no indication he complained of any left arm pain, in 
particular in his left elbow, until February 1975 - 30 years 
after he was discharged from the military.  Furthermore, on 
physical examination, the February 1975 VA examiner found no 
pathology referable to the left elbow.  So even his 
complaints at that time were not substantiated by objective 
clinical evidence from that evaluation.  Mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The first indication of a chronic left arm disability is in 
the May 1999 record from New Hampshire Orthopaedic Surgeons, 
P.A.  As mentioned, the veteran was diagnosed with 
degenerative changes in his left elbow (i.e., arthritis).  
The VAOPT records indicate he had an orthopedic consultation 
in October 2004 after complaining of left elbow pain in 
September 2004.  The orthopedist noted the veteran had told 
him he was trying to increase his service-connected 
disability and wanted the doctor to attest to the fact that 
his left upper extremity had worsened over the years because 
of the original injury in service.  The doctor diagnosed the 
veteran with osteoarthritis in the hands, shoulders, and 
elbows - bilaterally.  The veteran also had arthritis in 
multiple other joints.  It was noted there did appear to be a 
post-traumatic element to the arthritis in the left elbow.  
The doctor said it was difficult to evaluate the cause 
because of the veteran's concern with "secondary gain" - 
presumably meaning his underlying concern with establishing 
his entitlement to service connection and the disability 
benefits he will receive as a result.  

Turning to the August 2004 letter from G.M., as mentioned, 
she provided a positive nexus opinion linking the veteran's 
left shoulder and elbow condition with the incident that 
occurred during service.  Her opinion, however, is based on 
the premise that a chronic disability resulted from the 
incident and that the veteran had complained about and been 
treated for this disability since he was discharged from 
service in November 1945.  But as discussed, this is simply 
not the case.  He did not complain of any left elbow pain 
until February 1975 - so 30 years after the alleged incident 
in question.  Furthermore, on physical examination in 
February 1975, there was no underlying pathology, so even 
then no objective medical basis to substantiate his 
subjective complaints.  And as far as his left shoulder is 
concerned, he was not diagnosed with arthritis until October 
2004, many decades beyond the one-year presumptive period 
following completion of his service in 1945.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.



Furthermore, the arthritis apparently affects multiple joints 
- not just his left arm.  Only the arthritis in his left 
elbow is suggestive of post-traumatic changes and this can be 
explained by the fracture that occurred in 1939 - before 
enlisting in the military.  Since G.M.'s opinion is based on 
an inaccurate historical premise, it declines in probative 
value as a consequence.  See Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran or someone else).

In sum, although the veteran claims to have experienced 
intermittent left shoulder, arm, and elbow pain since the 
turret incident in service, the record does not show a 
continuity of symptomatology since his discharge from the 
military.  And when the fact of chronicity in service is not 
adequately supported or may be legitimately questioned, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 
10 Vet. App 488. 495 (1997).  Furthermore, there is no 
evidence that the preexisting left elbow condition 
increased in severity during service, certainly beyond its 
natural progression.  38 C.F.R. § 3.306.

For these reasons and bases, the claims for service 
connection for a left arm, elbow, and shoulder condition must 
be denied because the preponderance of the evidence 
is unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
left elbow condition is granted, however, entitlement to 
service connection is denied.

The claims for service connection for left shoulder and arm 
conditions are also denied.


REMAND

During his February 2006 videoconference hearing, the veteran 
testified that he was receiving disability benefits from the 
Social Security Administration (SSA) for PTSD (pgs. 7-8).  He 
said the SSA determined he was unable to work because of this 
condition (pgs. 7-8).  It does not appear the RO was aware of 
this or attempted to obtain his SSA records.  VA has the duty 
to assist veterans in obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  
Since these records bear directly on his claim for a higher 
rating for his PTSD, a remand is necessary so an attempt can 
be made to obtain them.  Id.; see, too, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In addition, the veteran testified that he minimized his PTSD 
symptoms during the most recent May 2004 VA examination (pg. 
6).  He felt that his symptoms were actually much worse.  So 
another examination is needed to adequately assess the 
current severity of his service-connected disability.  See 
38 U.S.C.A. § 5103A(d).  See, too, Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
veteran's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1. Contact the SSA and obtain a copy of 
that agency's decision concerning any 
claim for disability benefits filed by the 
veteran, including any medical records 
used to make the decision, copies of any 
hearing transcripts, etc.  

2.  Then schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his PTSD.

Please specifically indicate how the 
symptoms attributable to the PTSD affect 
the veteran both occupationally and 
socially in terms of the applicable rating 
criteria.  This includes providing a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  And explain what the assigned 
score means.  Discuss the rationale for the 
opinion.

It is absolutely imperative that the 
examiner has access to and reviews the 
claims file for the veteran's pertinent 
medical and other history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.  

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate this claim for a 
higher rating for the PTSD in light of any 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further 
appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


